3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/24/2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show descriptions of steps 110, 120, 130, 140, 150, 160 in figure 1; descriptions of 21, 22, 23 in figure2, 61, 62, 63 in figure 6, and 1, 2, 3, 5 in figure 15 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
(the step of “acquiring a digital signal x(n), as a function of time n, said acquired digital signal being characteristic of a signal measured by at least one seismic sensor” is merely a mathematical concept/process, therefore, it is considered to be an abstract idea); calculating a time-frequency distribution, given reference XD (n, f), for at least one section XD(n), of a given duration, D of said signal, in a given frequency band; (the step of “calculating a time-frequency distribution, given reference XD (n, f), for at least one section XD(n), of a given duration, D of said signal, in a given frequency band” is merely a mathematical concept/process, therefore, it is considered to be an abstract idea); for each frequency of said frequency band, normalizing the calculated time-frequency distribution XD (n, f) so as to obtain a normalized time-frequency distribution ZD (n, f) (the step of “normalizing the calculated time-frequency distribution XD (n, f) so as to obtain a normalized time-frequency distribution ZD (n, f)” is merely a mathematical concept/process, therefore, it is considered to be an abstract idea); calculating the moving average, YL of the normalized time- frequency distribution ZD (n, f), in said frequency band and in a time window, L, centered on the time n (the step of “calculating the moving average, YL of the normalized time-frequency distribution ZD (n, f), in said frequency band and in a time window, L, centered on the time n” is merely a mathematical concept/process, therefore, it is considered to be an abstract idea); and detecting a seismic event when the moving average YL exceeds a predefined threshold value VS (the step of “detecting a seismic event when the moving average YL exceeds a predefined threshold value VS” is merely a mental processes, therefore, it is considered to be an abstract idea).
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and  mental processes (concepts performed in the human mind including observations, evaluations, judgments, opinions).

In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claim comprise the following additional elements:
The preamble “A method of detecting a seismic event” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use.  
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior art of record (Step 2B analysis).
The claims, therefore, are not patent eligible.
With regards to the dependent claims, Claims 2-16 provide additional features/steps which are part of an expanded algorithm, so these limitations should be 
The dependent claims are, therefore, also ineligible.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2, 5, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the amplitude and the energy” in line 3. There is insufficient antecedent basis for this limitation in the claim. The claim use a definite article “the”, however, the claim 1 does not indicate the claim limitation of amplitude and energy.

Claim 5 recites the limitation “the formula” in lines 5 and 6. There is insufficient antecedent basis for this limitation in the claim. The claim use a definite article “the”, however, the claims 1-4 do not indicate the claim limitation of formula.
Claim 10 recites the limitation “the state of coupling” and “the ground” in line 1. There is insufficient antecedent basis for these limitations in the claim. The claim use a definite article “the” twice, however, the claims 1-9 do not indicate the claim limitations of coupling and ground.


Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 11-14, and 16 are rejected under 35 U.S.C. 103 as being 
unpatentable over “P. Kvadsheim ET AL: "Herring (sild), killer whales (spekkhogger) and sonar”: The 3S-2006 cruise report with preliminary results", 30 avril 2007 (2007-04-30), XP055355533, hereinafter “Kvadsheim”. 
	As to claim 1, Kvadsheim discloses “A method of detecting a seismic event (“The TNO automatic transient detector was developed for both low frequency arrays and wide band arrays such as the Delphinus. It can be applied to any time-series, also received from single hydrophone receiving systems”, p.16 [05]), wherein said method comprises the following steps: acquiring a digital signal, x(n), as a function of time n (“It can be applied to any time-series, also received from single hydrophone receiving systems”, p.16 [05]), said acquired digital signal being characteristic of a signal measured by at least one seismic sensor (“In addition the capability of active and passive sonar systems for detection of marine mammals, in order to mitigate possible effects of sonars or seismic sources, were tested”, p.4 [01]; “also contains one hydrophone, depth, pitch, roll, and temperature sensor. All these sensors can be recorded”, p.13 [01]); and calculating a time-frequency distribution, given reference XD (n, f), for at least one section XD(n), of a given duration, D of said signal, in a given frequency band (“a time-frequency plot (tf-plot or gram)”, p.17 [04]; p.15, figure 3.5: frequencies from 1 Hz to 100 kHz; spectrogram on the frequency band 0 Hz to 12 kHz, p.18, figure 3.6 (left); “Where the pulse length was 1.0 second, pulse repetition time is 10 seconds, and the duration is 10 minutes”, p. 14 [2 & 3]); for each frequency of said frequency band, normalizing the calculated time-frequency distribution XD (n, f) so as to obtain a normalized time-frequency distribution ZD (n, f) (“After normalisation of the beam-formed or omni-directional data, the power-law/Page test detector is applied for automated detection and extraction of the signals. The normalisation is an adaptive process in which the background is continuously measured and averaged, and then subtracted from the data”, p.18 [1]); calculating the average, YL of the normalized time- frequency distribution ZD (n, f), in said frequency band and in a time window, L, centered on the time n (“Herring density is given as acoustic volume backscattering values (Sv) … The Sv values in this channel are used in the analyses. These values were averaged over 30 sec intervals” (p.39 [3]; “Also the median depth of the herring layer were averaged for each 30 second, and similar figures were made to detect if there was any change in depth of the herring layer before and after passage, and between the different transmissions”, p. 40 [1]; “The detector performs a summation in the horizontal direction over all frequency bins for each time step”, p.18 [1]; the display on a time window is implicit in view of the smooth trace of the mean, p.18, figure 3.6 (middle)); and detecting a seismic event when the average YL exceeds a predefined threshold value VS (“Herring density is given as acoustic volume backscattering values (Sv) … The Sv values in this channel are used in the analyses. These values were averaged over 30 sec intervals” (p.39 [3]; “Also the median depth of the herring layer were averaged for each 30 second, and similar figures were made to detect if there was any change in depth of the herring layer before and after passage, and between the different transmissions”, p. 40 [1]; “Whenever this summation exceeds a certain threshold, a signal is detected. The thresholds specification depends on the background noise (including the tow ship noise”, p.18 [1]; i.e. the vertical line represents the threshold, p.8, figure 3.6 (middle)).”
	However, Kvadsheim does not explicitly disclose “calculating the moving average, YL of the normalized time- frequency distribution ZD (n, f)”.
It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify Kvadsheim to calculate a moving average of the normalized time- frequency distribution for a particular time period (“time window”) to reduce signal noise while retaining a sharp step response so that it will enhance an accurate detection of seismic event.  

D (n, f) is a magnitude that is independent of the amplitude and the energy of the acquired signal (“The normalization is an adaptive process in which the background is continuously measured and averaged, and then subtracted from the data. In this way, only fluctuations in the background are noticed. This step equalizes the stationary background noise. Thus, signals, i.e. fluctuations in the background, are clearly visible”, p.18 [1]).”
	However, Kvadsheim does not explicitly disclose “normalized time- frequency distribution ZD (n, f) is a magnitude that is independent of the amplitude and the energy of the acquired signal”.
It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify Kvadsheim that a normalization step would be independent of amplitude and energy of an acquired signal, and it will improve an accurate detection of seismic event regardless of amplitude/energy of the signal. Normalizing brings signals to the same range or a predefined range and helps analyzing the signals more efficient.


“The normalization is an adaptive process in which the background is continuously measured and averaged, and then subtracted from the data. In this way, only fluctuations in the background are noticed. This step equalizes the stationary background noise. Thus, signals, i.e. fluctuations in the background, are clearly visible”, p.18 [1]).”
	However, Kvadsheim does not explicitly disclose “the detection step is performed with said predefined threshold value, regardless of the amplitude or the energy of each of said signals”.
It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify Kvadsheim so that the detection step is performed with said predefined threshold value, regardless of the amplitude or the energy of each of said signals, as accomplished by normalizing the signals, to improve an accurate detection of seismic event.  Normalizing brings signals to the same range or a predefined range and helps analyzing the signals more efficient.

	As to claim 4, Kvadsheim teaches the claim invention as applied in Claim 1. Kvadsheim further discloses “the acquisition of the digital signal comprises digitizing “In addition the capability of active and passive sonar systems for detection of marine mammals, in order to mitigate possible effects of sonars or seismic sources, were tested”, p.4 [01]; “also contains one hydrophone, depth, pitch, roll, and temperature sensor. All these sensors can be recorded”, p.13 [01]; “calibrated hydrophone with digital recorder”, p. 64 [3]; “DTAG audio was sampled at 96 kHz and other sensors at 50 Hz … A 16-bit resolution sigma-delta analog to digital converter was used”, p.20 [3]; “For the data acquisition a dedicated data acquisition card from ICS type 610 equipped with Analogue Digital converters for 32 channels is used”, p.16 [3]).”

	As to claim 8, Kvadsheim teaches the claim invention as applied in Claim 1. Kvadsheim further discloses “calculating the time-frequency distribution XD (n, f) of the signal section XD (n) comprises applying a short-term Fourier transform to said signal section (“The TNO automatic transient detector was developed for both low frequency arrays and wide band arrays such as the Delphinus. It can be applied to any time-series, also received from single hydrophone receiving systems … Using the automated detector allows for a significant reduction (in real-time) of the huge amount of data that is recorded, such that only the interesting parts need to be analysed. It is based on the combination of a power-law integrator and a Page test for the passive detection of marine mammals. The power-law integrator is robust against varying signal bandwidth and the Page test detector (Abraham and Willett 2002) is an optimum detector for signals with an unknown duration. The processing can be separated into four basic steps … 3. LOFAR (Short Time Fourier Transform”, p.15 [5] – p.16 [1]; figure 3.6).”
	As to claim 11, Kvadsheim teaches the claim invention as applied in Claim 1. Kvadsheim further discloses “a non-transient computer-readable medium including program code instructions for, when said program is executed by a computer or by a processor (“The processing of the data is done on one dual processor PC”, p.16 [4]; “Data were stored digitally in up to 10 Gbyte of non-volatile memory (Johnson and Tyack, 2003)”, p.21 [1]; “Socrates can be remotely controlled by a COTS PC. The control software is a generalised WAV-player that allows for the transmission of any predefined or recorded acoustic signal. A graphical user interface controls the operational modes and monitors the systems’ hardware and sensors”, p.13 [2]; “This allows to monitor the underwater horizon in real-time on a COTS PC. With our current PC the number of beams is 32”, p.17 [3]).”

	As to claim 12, Kvadsheim teaches the claim invention as applied in Claim 1. Kvadsheim further discloses “A system for detecting a seismic event, which system is configured to execute a method of detecting a seismic event (“In addition the capability of active and passive sonar systems for detection of marine mammals, in order to mitigate possible effects of sonars or seismic sources, were tested”, p.4 [01]; “In addition we wanted to test the capability of active and passive sonar systems for detection of killer whales in order to mitigate possible impacts of acoustic transmission during seismic or naval operations”, p.10 [1]; “The TNO automatic transient detector was developed for both low frequency arrays and wide band arrays such as the Delphinus. It can be applied to any time-series, also received from single hydrophone receiving systems”, p.16 [05]; “During the experiments the acoustic and non-acoustic sensors data are recorded. During silent runs, the source is not transmitting, but the hydrophone and non-acoustic sensors are recorded. In advance of the herring experiments, a shorter ramp-up scheme with a duration of three minutes was used”, p. 14 [4]; Figure 3.8; i.e. a hydrophone can detects seismic event underwater).”

	As to claim 13, Kvadsheim teaches the claim invention as applied in Claim 12. Kvadsheim further discloses “said system comprises a seismic acquisition unit that is connectable to at least one seismic sensor, said seismic acquisition unit comprising: 
an acquisition module configured to execute said digital signal acquisition step, said acquired digital signal x(n) being characteristic of a signal measured by said at least one seismic sensor (“In addition we wanted to test the capability of active and passive sonar systems for detection of killer whales in order to mitigate possible impacts of acoustic transmission during seismic or naval operations”, p.10 [1]; “The TNO automatic transient detector was developed for both low frequency arrays and wide band arrays such as the Delphinus. It can be applied to any time-series, also received from single hydrophone receiving systems”, p.16 [05]; “In addition the capability of active and passive sonar systems for detection of marine mammals, in order to mitigate possible effects of sonars or seismic sources, were tested”, p.4 [01]; “also contains one hydrophone, depth, pitch, roll, and temperature sensor. All these sensors can be recorded”, p.13 [01]; i.e. a hydrophone can detects seismic event underwater); and a processor module (210) for processing data and configured to execute said steps of: (“The processing of the data is done on one dual processor PC. One processor handles the data acquisition and the other one is dedicated to the processing of the data”, p.16 [4]); calculating time-frequency distribution (“a time-frequency plot (tf-plot or gram)”, p.17 [04]; p.15, figure 3.5: frequencies from 1 Hz to 100 kHz; spectrogram on the frequency band 0 Hz to 12 kHz, p.18, figure 3.6 (left); “transmission of long duration signals (noise, signatures or communication signals) at modest power is also possible”, p.13 [3]; “During the Controlled Exposure Experiments (CEE) the time triggered operation mode is used. The transmission were started (timed) and stopped via the control PC. During the CEEs, two types of signals were used … Where the pulse length was 1.0 second, pulse repetition time is 10 seconds, and the duration is 10 minutes”, p. 14 [2 & 3]); normalizing (“After normalisation of the beam-formed or omni-directional data, the power-law/Page test detector is applied for automated detection and extraction of the signals. The normalisation is an adaptive process in which the background is continuously measured and averaged, and then subtracted from the data”, p.18 [1]); calculating moving average (“Herring density is given as acoustic volume backscattering values (Sv) … The Sv values in this channel are used in the analyses. These values were averaged over 30 sec intervals” (p.39 [3]; “The detector performs a summation in the horizontal direction over all frequency bins for each time step”, p.18 [1]; the display on a time window is implicit in view of the smooth trace of the mean, p.18, figure 3.6 (middle)); and detecting a seismic event (“Whenever this summation exceeds a certain threshold, a signal is detected. The thresholds specification depends on the background noise (including the tow ship noise)”, p.18 [1]; i.e. the vertical line represents the threshold, p.8, figure3.6 (middle)).”

	As to claim 14, Kvadsheim teaches the claim invention as applied in Claim 13. Kvadsheim further discloses “seismic acquisition unit comprises a transmission module making it possible to transmit the processed data to an external unit (“Herring reactions were measured acoustically by two upward-looking bottom mounted echosounders (Ocean Hub), as the ship passed over one of them, transmitting sonar signals”, p.26 [3]; “This combination of sector beamforming and power-law/Page test detector has proven to be very successful in detecting marine mammal vocalisations … After normalisation of the beamformed or omni-directional data, the power-law/Page test detector is applied for automated detection and extraction of the signals … After the detection of a transient, the start and stop times of this transient are known and the transient can be stored”, p.17 [5] – p.18 [1]; “These two echosounders together make up the ”sea-unit”, that is connected to an onshore site, the ”land unit”, through a hybrid cable with four copper wires and one fibre optic wire (Figure 3.9). The land unit is equipped with instruments and PC software to store and read the acoustic data recorded by the echosounders”, p.20 [1]).”

	As to claim 16, Kvadsheim teaches the claim invention as applied in Claim 1. Kvadsheim further discloses “calculating of a time-frequency distribution XD(n, f) for at least one section XD(n) of a given duration D, of said signal, is made in the 10Hz to 50 Hz frequency band (“a time-frequency plot (tf-plot or gram)”, p.17 [04]; p.15, figure 3.5: frequencies from 1 Hz to 100 kHz; spectrogram on the frequency band 0 Hz to 12 kHz, p.18, figure 3.6 (left); “transmission of long duration signals (noise, signatures or communication signals) at modest power is also possible”, p.13 [3]; “During the Controlled Exposure Experiments (CEE) the time triggered operation mode is used. The transmission were started (timed) and stopped via the control PC. During the CEEs, two types of signals were used … Where the pulse length was 1.0 second, pulse repetition time is 10 seconds, and the duration is 10 minutes”, p. 14 [2 & 3]).”



Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over 
“P. Kvadsheim ET AL: "Herring (sild), killer whales (spekkhogger) and sonar”: The 3S-2006 cruise report with preliminary results", 30 avril 2007 (2007-04-30), XP055355533, hereinafter “Kvadsheim” in view of “Bagaini US 20050114034”. 
	As to claim 10, Kvadsheim teaches the claim invention as applied in Claim 1. Kvadsheim further discloses “A method of determining the state of coupling with at least one seismic sensor (“In addition the capability of active and passive sonar systems for detection of marine mammals, in order to mitigate possible effects of sonars or seismic sources, were tested”, p.4 [01]; “also contains one hydrophone, depth, pitch, roll, and temperature sensor. All these sensors can be recorded”, p.13 [01], said method comprising the following steps: executing a method of detecting a seismic event, in accordance with claim 1, said acquired digital signal x (n) being characteristic of a signal measured by said at least one seismic sensor (“The TNO automatic transient detector was developed for both low frequency arrays and wide band arrays such as the Delphinus. It can be applied to any time-series, also received from single hydrophone receiving systems”, p.16 [05]; “In addition the capability of active and passive sonar systems for detection of marine mammals, in order to mitigate possible effects of sonars or seismic sources, were tested”, p.4 [01]; “also contains one hydrophone, depth, pitch, roll, and temperature sensor. All these sensors can be recorded”, p.13 [01]; “When a CTD sensor is used to measure the sound speed profile, Socrates and Delphinus need to be out of the water. The tow depth of Delphinus will depend on the tow speed and the cable length (table 3.1)”, p.16 [2]); and detecting the state of the coupling of said at least one seismic sensor when said seismic event has been detected (“The Ocean Hub is owned and established by the Institute of Marine Research. It was used to monitor the behaviour of the herring layers during the exposure experiments on herring. The ocean hub consists of a system of two upward looking bottom mounted echosounders placed 300 m apart in the opening of Ofotfjorden. Both echosounders are of type Simrad EK 60, transmitting at 38 kHz. The northernmost echosounder (A) is placed at approximately 500 m depth, while the southernmost (B) is at ~ 400 m depth. These two echosounders together make up the ”sea-unit”, that is connected to an onshore site, the ”land unit”, through a hybrid cable with four copper wires and one fibre optic wire (Figure 3.9)”, p.20 [1]).”
	However, Kvadsheim does not explicitly disclose “determining the state of coupling with the ground of at least one seismic sensor; detecting the state of the coupling of said at least one seismic sensor with the ground”.

one seismic sensor ([0003] teaches “One well-known type of seismic receiver is the
seismic geophone. A geophone contains one or more sensors mounted in a casing”; [0044] teaches “FIG. 1 also illustrates the coupling of the geophone casing to the earth”; [0005] teaches “In order accurately to measure the seismic wave field, a geophone must be well coupled to the Earth's surface. The output from a geophone is the seismic wave field convolved by the transfer function between the ground and the geophone. The transfer function represents what is commonly called the “coupling” of the geophone”; [0013] teaches “A first aspect of the present invention provides a method of obtaining information about coupling of a seismic receiver, the method comprising: determining a power spectrum for a record acquired at a seismic receiver, and obtaining information about the receiver coupling from the power spectrum … It is known to use power spectra to identify a site-specific response in earth quake seismology”); detecting the state of the coupling of said at least one seismic sensor with the ground ([0038] teaches “FIG. 5 shows typical coupling information obtained by a method of the invention”; [0040] teaches “FIGS. 7(a) and 7(b) show typical traces acquired by two selected sensors from FIG. 5”; “[0009] teaches “A simple method
of detecting bad coupling conditions is highly desirable, as this would allow data acquired by a badly-coupled geophone to be corrected to compensate for the bad coupling”; as stated above, see [0005] and [0013]).”

filing date of the claimed invention to modify Kvadsheim in view of Bagaini, when a detection of seismic events of interest relates to an earth survey as opposed to an ocean survey, to couple seismic sensor with the ground and determine the state of the coupling of the sensor to accurately detect seismic events in the ground (If the coupling between the geophone and the ground is perfect, the transfer function is equal to one for all frequencies and the output signal is a good representation of the seismic wavefield, Bagaini, [0005]).

	As to claim 15, Kvadsheim teaches the claim invention as applied in Claim 10. Kvadsheim further discloses “A system for determining the state of coupling with at least one seismic sensor, said system being configured to execute a method of determining the state of coupling (“In addition the capability of active and passive sonar systems for detection of marine mammals, in order to mitigate possible effects of sonars or seismic sources, were tested”, p.4 [01]; “also contains one hydrophone, depth, pitch, roll, and temperature sensor. All these sensors can be recorded”, p.13 [01]; “Inger Hildur was equipped with SIMRAD sonar SP90 and SH80, in addition to several echosounders … Nøkken was equipped with a towed hydrophone array, a visual tracking system and a VHF tracking system. Nøkken was land based and went back to harbour every night”, p.12 [2]; “The Delphinus array can be towed together with the Socrates source. When the Delphinus array is towed, the tow speed needs to be between 3 and 9 knots. The Delphinus functions best at a speed between 7 and 8 knots. The tow depth of Delphinus needs to be lower than the Socrates (depth separation). Delphinus need to always be deployed before Socrates, and Socrates will be recovered out of the water before Delphinus. Both systems were together in the water only during the calibration experiments. When a CTD sensor is used to measure the sound speed profile, Socrates and Delphinus need to be out of the water. The tow depth of Delphinus will depend on the tow speed and the cable length (table 3.1)”, p.16 [2]; i.e. the calibration step makes it possible to verify the proper functioning of the seismic sensor; in fact, if the source is active, an event must be recorded by the sensor).”
	However, Kvadsheim does not explicitly disclose “determining the state of coupling with the ground of at least one seismic sensor”.
Bagaini discloses “determining the state of coupling with the ground of at least 
one seismic sensor ([0003] teaches “One well-known type of seismic receiver is the
seismic geophone. A geophone contains one or more sensors mounted in a casing”; [0044] teaches “FIG. 1 also illustrates the coupling of the geophone casing to the earth”; [0005] teaches “In order accurately to measure the seismic wave field, a geophone must be well coupled to the Earth's surface. The output from a geophone is the seismic wave field convolved by the transfer function between the ground and the geophone. The transfer function represents what is commonly called the “coupling” of the geophone”; [0013] teaches “A first aspect of the present invention provides a method of obtaining information about coupling of a seismic receiver, the method comprising: determining a power spectrum for a record acquired at a seismic receiver, and obtaining information about the receiver coupling from the power spectrum … It is known to use power spectra to identify a site-specific response in earth quake seismology”).”
It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify Kvadsheim in view of  Bagaini, when a detection of seismic events of interest relates to an earth survey as opposed to an ocean survey, to couple seismic sensor with the ground and determine the state of the coupling of the sensor to accurately detect seismic events in the ground (If the coupling between the geophone and the ground is perfect, the transfer function is equal to one for all frequencies and the output signal is a good representation of the seismic wavefield, Bagaini, [0005]).

Allowable Subject Matter
Claims 5-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten or amended (without broadening of their scope) in independent form including all of the limitations of the base claim and any intervening 

          In regards to Claims 5, the claim is allowable because the closest prior art, Kvadsheim, fail to anticipate or render obvious “the normalization of the time-frequency distribution is calculated by subtracting from the time-frequency distribution XD (n, f) its average µX (f) and by dividing the result of the subtraction by the standard deviation σX (f) of said time-frequency distribution, so that the normalized time-frequency distribution ZD (n, f) corresponds to the formula given below:

    PNG
    media_image1.png
    70
    295
    media_image1.png
    Greyscale

”, in combination with all other limitations in the claim as claimed and defined by applicant. 
          In regards to Claims 6, the claim is allowable because the closest prior art, Kvadsheim, fail to anticipate or render obvious “in order to detect a vibration type seismic event, the time-frequency distribution XD (n, f) comprises an apodization function of duration lying in the range 32 ms to 128 ms”, in combination with all other limitations in the claim as claimed and defined by applicant.
	
          In regards to Claims 7, the claim is allowable because the closest prior art, Kvadsheim, fail to anticipate or render obvious “in order to detect an impulse type D (n, f) of the signal XD (n) comprises an apodization function of duration lying in the range 256 ms to 2048 ms”, in combination with all other limitations in the claim as claimed and defined by applicant.

          In regards to Claims 9, the claim is allowable because the closest prior art, Kvadsheim, fail to anticipate or render obvious “the time-frequency distribution XD (n, f) is calculated by the formula given below: 

    PNG
    media_image2.png
    108
    446
    media_image2.png
    Greyscale

where: N is a natural number; h is an apodization function of duration 2N-1; and A is a coefficient equal to:

    PNG
    media_image3.png
    83
    156
    media_image3.png
    Greyscale

”, in combination with all other limitations in the claim as claimed and defined by applicant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	“Ozdemir US 20120130643” teaches a method for processing seismic data. The method may include (1) receiving seismic data acquired by an ith seismic sensor of a th value to represent an ith power spectral density curve that corresponds to the seismic data. The method may then compare each ith value to the expected value curve and identify invalid seismic sensors based on the comparison. After identifying the invalid seismic sensors, the method may process the seismic data without seismic data acquired by the invalid seismic sensors to determine one or more locations of hydrocarbon deposits in subterranean geological formations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370.  The examiner can normally be reached on Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LAL C MANG/Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863